DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2022 has been entered.

Response to Amendment
In view of the amendment filed on October 25, 2022, claims 21, 24, 25 and 26 have been amended and claims 28-32 have been canceled. Accordingly, claims 21-27 are pending and under examination.
The amendment to claims 21 and 25 overcome the rejection of claims 21-27 under Pre-AlA 35 U.S.C. 103 as unpatentable over Larson (US 2003/0216774) in view of Miller et al. (US 5,549,626) and further in view of Andrews (US 5,154,724). 
The amendment to claim 26 overcome the rejection of claim 26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
Applicant’s arguments with respect to claims 21-27 have been considered and
persuasive. Examiner notes that Larson, Miller et al. and Andrews alone or in
combination fail to disclose the new limitations in claims 21 and 25.

Priority
The present application is a continuation of U.S. Patent Application No. 17/065,041, filed October 7, 2020, which is a continuation of U.S. Patent Application No. 16/030,622, filed July 9, 2018, now U.S. Patent No. 10,799,331, which is a continuation of U.S. Patent Application No. 15/834,869, filed December 7, 2017, now U.S. Patent No. 10,016,266, which is a continuation of U.S. Patent Application No. 14/623,425, filed February 16, 2015, now U.S. Patent No. 9,848,975, which is a continuation of U.S. Patent Application No. 13/597,118, filed August 28, 2012, now U.S. Patent No. 8,956,386, which is a continuation of U.S. Patent Application No. 12/749,233, filed March 29, 2010, now U.S. Patent No. 8,252,020, which is a continuation of U.S. Patent Application No. 10/594,198, filed September 25, 2006, now U.S. Patent No. 7,686,825, which is a National Phase Application of International Patent Application No. PCT/US2005/010160, filed March 25, 2005, which claims the benefit of U.S. Provisional Patent Application No. 60/556,152, filed March 25, 2004.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-27 are rejected under 35 U.S.C. 103 as unpatentable over Larson (US 2003/0216774, which is cited in the most recent Office Action) in view of Miller et al. (US 5,549,626, which is cited in the most recent Office Action) and further in view of Schenepp-Pesch et al. (5,158,564) and further in view of Andrews (US 5,154,724, which is cited in the most recent Office Action) as evidentiary reference.

Referring to claim 21, Larson discloses a system for removing a vascular thrombus from a blood vessel of a patient (para [0016]), comprising: 
a catheter 28 or 14 (Figs. 1-2) having a lumen and a distal end portion; 
a self-expanding filter body including a permeable mesh 16 (Figs. 1-2, para [0019]-[0020]) configured for blood to pass therethrough and having a proximal end portion with a tapered shape and an open distal end sized to conform to an inner wall of the blood vessel when deployed in the blood vessel, wherein the distal end of the filter body is configured to be deployed distally with respect to the distal end portion of the catheter (Fig. 5, which is another embodiment of filter, show the filter is deployed distally with respect to the distal end portion of the catheter 28); and 
an inner elongated member 18 (Figs. 1-2) configured to extend through the lumen of the catheter 28 or 14 and through the self-expanding filter body 16, the inner elongated member having a thrombus engagement member and wherein the inner elongated engagement member and the thrombus engagement member are longitudinally slidable for disrupting and removing the thrombus from the blood vessel (attention is directed to paragraphs [0016]-[0017]. Based on the disclosures in the paragraphs [0016]-[0017] examiner contends that one of ordinary skill in the art will understand that the device 18 as disclosed by Larson can be an atherectomy device) and wherein the self-expanding filter body is adapted for capturing thrombus material that has been acted upon by the thrombus engagement member (para [0008]).
Larson discloses the invention substantially as claimed except for disclosing (1) the mesh of the self-expanding filter body is a braided mesh and the proximal end portion of the self-expanding filter body is attached to the distal end portion of the catheter and (2) the thrombus engagement member of the atherectomy device 18 having a radially extending members that diverge radially outward in a distal direction and are being expandable to an expanded profile having an expanded diameter sized for contacting the thrombus when deployed in the blood vessel.
As to item (1), however, in the same field of endeavor, which is a blood filter for removing thrombus from a blood vessel, Miller discloses a self-expanding filter body 13 including a permeable braid mesh configured for blood to pass therethrough and having a proximal end portion with a tapered shape and an open distal end sized and the proximal end portion of the self-expanding filter body 13 is attached to the distal end portion of the catheter 17 (Figs. 2-4, col. 4, ln 37-44: “the filter may be deployed by pushing the inner catheter 17 so as to expel the filter from the stationary outer catheter 14 or it may be deployed by pulling the outer catheter 14 while holding the inner catheter 17 stationary. In either case, once the filter braid is free of the constraint of the outer catheter 14, it will expand into a funnel-like shape, expansion of the proximal portion of the filter being prevented by its attachment to the distal end of the inner catheter 17.”) Apparently, the advantage of making the mesh body from braiding process is to impart stability to the mesh body in the expanded configuration (in col. 4, ln 48-50 Miller suggests the filter can be made by the braiding process as disclosed in US 4,655,771. In col. 2, ln 23-28 of US 4,655,771, which is issued to Wallsten, discloses “it is preferred to arrange the crossing thread elements in such a manner as to form a sort of braided configuration which may be varied as desired and for example imitate some known type of weaving, for example according to the principle of a plain weave. The object of this is to impart to the tubular body the necessary stability.”). 
Therefore, it would have been obvious to one of ordinary skill in the art to have made the mesh of self-expanding filter body of Larson from a braiding process as suggested by Miller to improve the stability of the filter when the filter is in an expanded configuration. Furthermore, it would have been obvious to one of ordinary skill in the art to have attached the proximal end of the filter body of Larson to the distal end of the catheter as suggested by Miller to provide more space inside the filter to collect thrombus material.
As to item (2), however, in the same field of endeavor, which is an atherectomy device for removing a vascular thrombus from a blood vessel of a patient (abstract and Figs. 1 and 4-6), Schnepp-Pesch discloses an atherectomy device includes a hollow catheter 6 (Fig. 4) and a drive shaft 1 (Figs. 4-5) with an expandable agitator 16 at the distal end of the drive shaft (Figs. 5-6) to agitate a clot material (col. 7, ln 39 - col. 8, ln 6). 
It is well known that using a series of atherectomy device of varying size is time consuming and add more risk to patient due to repeating inserting and removing of the atherectomy device from the patient (Andrews: col. 1, In 40-50). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to have substituted the atherectomy device 18 of Larson with the atherectomy device as disclosed by Schnepp-Pesch to provide the surgeon the ability to incrementally expand the expandable cutter to accommodate the size of the lumen (Schnepp-Pesch: col. 7, In 54 -col. 8, In 6) and to reduce the time of the operation, thereby, reducing the risk to the patient.

Referring to claim 22, the modified system of Larson discloses the system of claim 21 wherein the inner elongated member is moveable linearly with respect to the catheter 28 or 14 such that thrombus engagement member moves linearly as it engages the thrombus (Larson: para [0032]).

Referring to claim 23, the modified system of Larson discloses the system of claim 21 wherein further comprising an outer catheter 28 having a lumen, and wherein the catheter 14 is configured to be received in the outer catheter (Fig. 1 of Larson reference).

Referring to claim 24, the modified system of Larson discloses the system of claim 21 wherein the permeable braided mesh comprises a permeable nitinol mesh (Larson: para [0019]-[0020]).

Referring to claim 25, the modified system of Larson (see rejection of claim 21 above) also discloses a method of capturing and removing a thrombus from a blood vessel in a human, comprising: 
advancing an inner elongated member having a thrombus engagement member to a thrombus in the blood vessel (the atherectomy device as disclosed by Andrews in combination with Fig. 1 of Larson’s drawings); 
positioning a catheter 28 or 14 in the blood vessel such that a distal end of the outer catheter is proximal to the thrombus in the blood vessel (Fig. 1 of Larson reference shows the filter 16 is position proximal to the working site. Fig. 4 of Andrews reference shows the outer catheter 40 is position proximal to the working site); 
deploying a filter body having a braided mesh (filter 16 of Larson as modified by Miller, see rejection of claim 21 above) with a tapered proximal end portion and an open distal end such that the open distal end of the filter body self-expands to a diameter of the vessel at a location between the distal end of the catheter and the thrombus (Larson: Figs. 1-2 and para [0019]-[0020]), wherein a proximal end portion of the filter body is attached to a distal end of the catheter (see rejection of claim 21 above); 
expanding the thrombus engagement member and moving the thrombus engagement member linearly such that it engages and disrupts the thrombus, wherein the thrombus engagement member has a radially extending members that diverge radially outward in a distal direction and are capable of engaging the vessel wall (the device 16 as shown in Figs. 5-6 of Schnepp-Pesch is now incorporate into the device of Larson (see rejection of claim 1 above)); and capturing thrombus material with the filter body 16 and holding the capture thrombus material in the filter body while the filter body is withdrawn from the blood vessel (Larson: para [0022], para [0026]: “Using pull cord 30 to collapse filter 16 allows the clinician to apply force to collapse filter 16 essentially at distal end 26 to contain debris within filter 16 during retrieval.”)

Referring to claim 26, the modified system of Larson discloses the method of claim 25 wherein expanding the thrombus engagement member comprises expanding the thrombus engagement member such that it is at least adjacent the blood vessel wall (Schnepp-Pesch: col. 2, ln 8-16 and col. 7, In 54 -col. 8, In 6). 

Referring to claim 27, the modified system of Larson discloses the method of claim 25 wherein expanding the thrombus engagement member comprises expanding the thrombus engagement member to suit the diameter of the blood vessel (Schnepp-Pesch: col. 2, ln 8-16 and col. 7, In 54 -col. 8, In 6).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771